                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 JUNIOR LEE BASS                                                                        PLAINTIFF


 VERSUS                                                     CIVIL ACTION NO. 1:18CV75-RHW


 KATHERINE BLOUNT et al                                                             DEFENDANTS


                            MEMORANDUM OPINION & ORDER

       Plaintiff Junior Lee Bass, proceeding pro se and in forma pauperis, filed a 42 U.S.C. §

1983 civil rights complaint alleging that his life is in danger because of gang members at the

South Mississippi Correctional Institution. Doc. [1]. The Court conducted a screening hearing

on March 13, 2019. See Minute Entry (3/13/2019). The parties consented to have a United

States Magistrate Judge conduct all proceedings. Doc. [39].

       Plaintiff alleges that in March 2017 he was attacked and beaten by 19 inmates who were

gang members. The attack resulted in serious injuries and Plaintiff’s hospitalization. At the

screening hearing, Plaintiff stated that he has not been attacked by anyone since the March 2017

incident; however, he stated that he continues to receive threats from gang members. Plaintiff

alleges that after the attack, he requested a transfer from Area 2 to Area 1. Eventually he was

transferred to Area 1, but he alleges he continues to receive threats from gang members. Plaintiff

requests that he be put in protective custody or transferred to a different facility. Other than his

failure-to-protect claim, Plaintiff did not identify any other potential constitutional claims at the

screening hearing.
                                         Law and Analysis

       Plaintiff is proceeding in forma pauperis under the provisions of 28 U.S.C. § 1915.

Pursuant to § 1915(e)(2)(B)(ii), the Court “shall dismiss the case at any time” if the action “fails

to state a claim on which relief may be granted.” Furthermore, pursuant to § 1915A(b)(1), the

Court after screening a prisoner’s lawsuit against a governmental entity or officer, shall dismiss

the complaint if it “is frivolous, malicious, or fails to state a claim upon which relief may be

granted.”

Failure to Protect

       Prison officials have a constitutional duty to protect inmates from violence at the hands of

their fellow inmates. Longoria v. Texas, 473 F.3d 586, 592 (5th Cir. 2006). However, prison

officials are not expected to prevent all inmate-on-inmate violence. Adames v. Perez, 331 F.3d

508, 512 (5th Cir. 2003). An inmate “must show that he is incarcerated under conditions posing

a substantial risk of serious harm” and that prison officials were deliberately indifferent to the

inmate’s safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994). An official acts with the

requisite deliberate indifference if he is aware of an “excessive risk to inmate . . . safety” and

disregards that risk. Id. at 837. An officer’s awareness of the risk is evaluated subjectively.

Longoria, 473 F.3d at 592-93. A prison official knows of an excessive risk only if (1) he is

aware of facts from which he could infer that a substantial risk of serious harm exists, and (2) he

in fact draws the inference. Id. at 593. No liability exists if an official reasonably responded to a

known substantial risk, even if the harm was ultimately not averted. Id.

       Although Plaintiff identifies a specific attack that occurred in March 2017, he does not

allege that any of the named Defendants were aware of a specific risk of attack prior to the

incident or that they failed to take measures to prevent the risk. Following the attack, Plaintiff



                                                  2
requested a transfer to Area 1. Prison officials accommodated his request and moved him to

Area 1. Plaintiff admits that he has not been subject to any attacks since the March 2017

incident. Although Plaintiff expresses a generalized fear of gang-affiliated members, the mere

threat of violence does not by itself constitute a failure to protect. See Farmer v. Brennan, 511

U.S. 825, 858–59 (1970) (Thomas, J., concurring) (recognizing that “[p]risons are necessarily-

dangerous places,” which “house society’s most antisocial and violent people in close proximity

with one another,” thereby making it inevitable that “some level of brutality ... among prisoners”

may occur); Foxx v. State of Mississippi, No. 1:17cv61-LG-RHW, 2019 WL 2998571, at *3

(S.D.Miss. June 5, 2019). Thus, Plaintiff’s allegation of ongoing threats from other inmates fails

to state a failure-to-protect claim. The Court finds that Plaintiff has failed to allege any facts

supporting a failure-to-protect claim.

Facility Transfer/Protective Custody

       Plaintiff has filed a series of amended complaints and motions requesting a transfer to a

different facility or a move into protective custody. See Doc. [15] [18] [19] [36] [41] [42].

Inmates possess no constitutional right to be housed in a facility of their choosing. Tighe v. Wall,

100 F.3d 41, 42 (5th Cir. 1996). Likewise, an inmate does not have a constitutionally based

liberty interest in his custodial classification. Neals v. Norwood, 59 F.3d 530, 533 (5th Cir.

1995). Thus, Plaintiff’s requests fail to state a constitutional claim and his motions requesting

same are denied.

       IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff’s Motions [36] [41]

[42] are DENIED.




                                                  3
       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s 42 U.S.C. § 1983

prisoner civil rights complaint should be dismissed with prejudice as to all claims and all

Defendants for failing to state a claim upon which relief may be granted.

       SO ORDERED AND ADJUDGED, this the 4th day of September 2019.




                                                     /s/ Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 4
